47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond Billy SIMS, Petitioner--Appellant,v.Edward W. MURRAY, Respondent--Appellee.
No. 94-7008.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Feb. 3, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-94-393-AM)
E.D.Va.
DISMISSED.
Raymond Billy Sims, Appellant Pro Se.
Thomas Drummond Bagwell, Asst. Atty. Gen., Richmond, VA, for Appellee.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM.


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition and denying reconsideration.  Our review of the record and the district court's opinions discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Sims v. Murray, No. CA-94-393-AM (E.D. Va.  June 13, 1994 & July 7, 1994).  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED